                                      UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA


         UNITED STATES OF AMERICA              )                  CASE NUMBER l "'I"-
                                                                                                  'C',,41ro-'
                                                                                                        L/ ,,_;
                                                                                                                ._r '7/
                                                                                                                 c1r '----
                                               )
                          vs                   )                  ABSTRACT OF ORDER
                                               )
                                               )                  Booking No. _,_.()'-.C"'-J-'"f_·_:;--_(/_-_·  _J_._q [S-'
                                               )
                                               )
                                               )
·TO THE UNITED STATES MARSHAL AND I OR WARDEN, METROPOLITAN CORRECTIONAL CENTER:
   '     Be advised that under date of                  11   I '-:>F·-/""l)/V
                                                                   j        ,'
                                                             I
the Court entered the following order:




_ _ _ _ _ _ _ Defendant be released from custody.

_ _ _ _ _ _ _ Defendant placed on supervised I unsupervised probation I supervised release.

-----~-                  Defendant continued on supervised l unsupervised probation I supervised release.


------=---Defendant released on$ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ bond posted.
____/_ _ _ Defendant appeared in Court. FINGERPRINT & AELEASE.

- - - - - - - Defendant remanded and ( _ _ _ _ bond) ( _ _ _ _ bond on appeal) exonerated.
_ _ _ _ _ _ _ Defendant sentenced to TIME SERVED, supervised release for                                         years.

- - - - - - - Bench Warrant Recalled.
_ _ _ _ _ _ _ Defendant forfeited collateral.
_ _ _ _ _ _ _ Case dismissed.

_ _ _ _ _ _ _ Case dismissed, charges pending in case                   no.-------~-~------­

- - - - - - - Defendant to be released to Pretrial Services for electronic monitoring. .

_ _ _ _ _ _ _ Othe~-------------------------------




                                                                       UNITED STATES DISTRICT/NJ.~TE-~~

                                                                                                           OR
 Receive                                                               JOHN MORRILL                                 Clerk
                                                                                                        Sl      '&7?
                                                                        /"·"\ /
                                                                       by
                                                                                                   -- -~~P~:c:;~rk . lJ _,      .
                                                                                  Ji        \
Crim·9     (Rev. 8·11)                                                      ' /    ~-__......·)                       *U.S. GPO: 1998·783-398/40151




CLERK'S COPY
